Deen, Presiding Judge.
Terry Coots brings this appeal from his conviction of two counts of aggravated sodomy.
1. Appellant first contends that the guilty verdict on two counts of the indictment were inconsistent and repugnant to one another. The defendant was acquitted on a third count, aggravated assault, and argues that as the sole force alleged against the victim was a knife, the verdicts are repugnant. The transcript, however, reveals that the victim was dragged off his bunk onto the floor, kicked, beaten, disrobed and threatened during the attack which resulted in his being repeatedly sodomized by the appellant and at least ten other men over a five - hour period. “A findingthat the assault was without use of a deadly weapon is in no way inconsistent with a finding that the sodomy was accompanied by force and against the will of the [victim].” Megar v. State, 144 Ga. App. 564, 567 (241 SE2d 447) (1978).
*360Decided May 17, 1982.
Robert J. Evans, for appellant.
F. Larry Salmon, District Attorney, Robert Engelhart, Assistant District Attorney, for appellee.
2. Coots also asserts the general grounds. As stated above, the evidence showed that the victim was forcibly and against his will required to submit to repeated acts of sodomy by the appellant and other men with whom he was incarcerated in Floyd County Jail. From this evidence, a rational trier of fact could find that the appellant was guilty beyond a reasonable doubt. Driggers v. State, 244 Ga. 160 (259 SE2d 133) (1979).

Judgment affirmed.


Sognier and Pope, JJ., concur.